BENNETT, J.
The only question presented in this cáse is whether or not, under the provisions of the charter of the City of Roseburg, the property to be assessed for a proposed sewer — where it does not abut upon the sewer, as in this case — must be described in the initiatory proceedings, and the property owners notified then, that their property would be assessed for its construction.
The provisions of the charter, which are pertinent to this controversy, are as follows:
“The Council shall have power and it is hereby authorized whenever it may deem that the public health, interest or convenience may require, to construct or repair and lay down all necessary sewers and drains of a character and capacity to provide a complete system of sewerage, together with all necessary manholes, catch-basins, and branches, and to levy and collect an assessment upon all lots and parts thereof and parcels of land especially benefited by such sewers and drains to defray the whole *458or any portion of the cost and expenses thereof, and to determine what lands are especially benefited by snch sewer, and the amount to which each lot or part thereof or parcel of land is benefited; and the determination of the Council concerning the construction of any payment for any sewer or drain shall be final.
“Whenever the Council shall deem it expedient or necessary to construct or relay any sewer or drain, it shall require from the City Surveyor or Engineer plans and specifications for an appropriate sewer or drain, with all necessary catch-basins, manholes and branches, and estimates of the work to be done and the probable cost thereof; and the City Surveyor or Engineer shall file such plans, specifications and estimates in the office of the City Recorder. If the Council shall find such plans, specifications and estimates to be satisfactory, it shall approve the same; or may amend and change the same as it may see fit. The Council shall thereupon declare by resolution its purpose to construct said sewer or drain, describing the same and the locatioii thereof and including the estimate of the probable cost thereof. The action of the Council in declaring its intention to construct or relay a sewer or drain, directing the posting of notices thereof, and approving and adopting the plans, specifications and estimates of the City Surveyor or Engineer, may all be done in one and the same act.
“The resolution of the Council to construct or relay such sewer or drain shall be kept of record in the office of the Recorder, and shall be advertised by the Recorder for a period of ten days, by posting notices thereof in three conspicuous places in said city, or by publication thereof for a period of ten days in some weekly or semi-weekly or daily newspaper published in said city, which notice so published must be published at ieast three times.
“Withip twenty days from the date of the first publication or posting; of the notice required by the preceding section, the owner or owners of any property to be affected by said proposed sewer or drain, may file with the Recorder a written remonstrance *459against the said proposed sewer or drain, and the Council upon hearing said remonstrance may, at its discretion, discontinue proceedings in said matter, or may overrule any and all remonstrances and objections, and shall have power and authority to order the construction of said sewer or drain or the repair or relaying of the same; and within three months from the date of the final publication of its previous resolution, may by Ordinance provide for the construction or relaying thereof, which shall substantially conform to the plans and specifications previously adopted.”
In addition to this, Section 115 of the charter provides that the proceedings in the matter of the assessment shall be the same as provided in Section 73, and following of the charter, which provides how the assessment shall be made, and that notice of such assessment shall be given for ten days before the ordinance assessing the same is finally passed.
There is no question that these latter requirements were conformed with in this case.
There is no provision in the Boseburg City Charter for the formation of regular sewer districts, and no provision requiring specific notice to the property owner of the property to be benefited in the early stages of the proceedings, or at any time prior to the proceedings for the assessment. The only notice up to that time provided for by the charter, is a general notice that the sewer is to be constructed.
If a notice, describing the property to be assessed, is required at this stage of the proceeding, it must be implied from the general terms of the charter, or derived from general principles of constitutional law.
We think that such a requirement cannot be implied from the charter.
*460It seems very plain that the charter does not contemplate the exact fixing of the property to be benefited by the improvement, until a much later time in the proceedings.
Section 73 of the charter provides:
“Whenever any construction * # of any sewer, any portion of the cost of which is to be assessed upon the property benefited thereby, is completed, * * the City Recorder, together with the committee on streets of the common council, shall thereupon apportion the cost thereof upon the lots, parts of lots and parcels of land benefited thereby.”
Up to that time the city council does not know, and has no way of knowing, what property is benefited by the improvement; and, of course, it would be impossible to give notice to the particular property owners that their property would be benefited thereby, and, therefore, that they would be assessed for the same.
1. If the city council was required to give notice to the particular property owners, in advance of the initiation of the proceedings, and it should turn out that some of the property — which was at first thought to be benefited — was not properly assessable; or if it should appear that other property, not at first thought to be benefited, should be included, the whole proceeding would fall to the ground, and have to be again initiated. Nor was any specific notice necessary for the protection of the land owner up to the time of the proposed assessment. Up to that time no lien had been fastened or attached to any particular property. Up to that time the city is simply proceeding to construct a sewer, and to provide for the cost of the same by assessment, against whatever property shall afterwards appear to be benefited thereby.
*461It is strongly urged on behalf of the respondents that they were entitled to be heard, and to have their “day in court” as it were, before their property was assessed and a lien fastened upon it.
No doubt this is true. But the property owner has his day in court, under the charter of the City of Eoseburg, and his opportunity to be heard, when the proceeding for the actual assessment is reached. At that stage of the proceeding, the charter provides that a specific notice shall be served upon him, showing the property which is to be assessed for the improvement.
In this case such notice was actually given, and was effective, for the plaintiffs appeared and remonstrated, and after a hearing the remonstrance was overruled. It was after this hearing that the assessment against the property of plaintiffs was actually made.
The proceedings under similar charters, for the construction of sewers and the assessment of the cost upon the property benefited, has been frequently before the court.
In Strowbridge v. City of Portland, 8 Or. 67, it was contended by the plaintiff that—
“The city council should first declare by ordinance that the sewer is necessary, and describe its location, and define the district that is to be benefited and charged with the cost of its construction
It was held that this was not necessary and Judge Boise, delivering the opinion of the court, said:
“It is also urged by the appellant that the resolution did not fix the lateral bounds of the district to be charged with the cost of construction.
“From what has been said, it follows that the council had power to proceed and lay down the sewer, and then ascertain, by the method provided *462in the proviso of Section 106, what property was directly benefited. So there is nothing in this objection. The proceedings of the council, as set out in the complaint, show that the same are a substantial compliance with the provisions of the charter providing for the construction of sewers. The view we take of Section 106 of the charter renders it unnecessary to notice any other points which were discussed in the argument.”
The matter was again before the court in Paulson v. City of Portland, 16 Or. 450 (19 Pac. 450, 1 L. R. A. 673), in which the Strowbridge case was folloWed by a divided court. The Paulson case was appealed to the Supreme Court of the United States and Was affirmed: 149 U. S. 30 (3 L. Ed. 637, 13 Sup. Ct. Rep. 750, see, also, Rose’s U. S. Notes).
In that case the opinion was written by Mr. Justice Brewer and is very instructive, and we think entirely conclusive upon all the questions presented here. We quote from the opinion, italicizing portions deemed especially pertinent.
“By ordinance 5068 it ordered the construction of the sewer, and directed what area should be drained into that sewer, and created a taxing district out of that area. For these, no notice or assent by the taxpayer was necessary. A sewer is constructed in the exercise of the police power for the health and cleanliness of the city, and the police power is exercised solely at the legislative will. So also the determination of a territorial district to be taxed for a local improvement is within the province of legislative discretion. * * By the same ordinance the city also provided that the cost of the sewer should be distributed upon the property within the sewer district, and appointed viewers to estimate the proportionate share which each piece of property should bear. Here, for the first time in proceedings of this nature, where cm attempt is made to cast upon his particular property a certain proportion of the bur*463den of the cost, the taxpayer has a right to he heard. * * It is settled that, if provision is made ‘for notice to and hearing of each proprietor, at some stage of the proceedings, upon the question of 'what proportion of the tax shall be assessed upon his land, there is no taking of his property without due process of law.’ ”
Here, as we have seen, a notice, the sufficiency of which is not questioned, was given at the assessment stage of the proceedings. As was held by the Supreme Court of the United States in the Paulson case, that was the first time the property owner, as a matter of absolute constitutional right, could insist upon notice and opportunity to be heard.
2. It makes no difference, therefore, whether the map drawn by the city engineer, and showing the property to be benefited, was actually filed at the time it appears to have been filed or not, or as to whether it was kept on file in the recorder’s office. Such a map was not necessary to the validity of the proceedings, however proper and fitting it may have been that such a one should be kept on file.
It is urged on behalf of respondent that the city charter provides that the original resolution, declaring the purpose of the council to construct a sewer, “shall describe the same as to location thereof,” and it is claimed that this amounts to a requirement, that the property to be benefited, as well as the sewer itself, shall be located by the resolution.
But we think this construction cannot be maintained. It is the sewer itself, and not the property to be benefited thereby, that the charter requires to be located. This seems plain and obvious.
The sewer itself seems to have been fully located in this resolution:
*464“A 16-inch sewer on the south side of Lane Street to connect with the present 16-inch sewer on Lot 7, Block A, Flint’s Addition, with the end of the 16-inch sewer on Lot 11, Block A, Flint’s Addition.”
It is not claimed, as we understand it, that this description was not entirely sufficient to locate the sewer itself, and this, as we conclude, was all that was necessary in that regard in this particular resolution.
The plaintiffs, having had full notice and opportunity to be heard before the assessments were made on their property, and it not being necessary for the city council to fix the property benefited prior to that time, under this particular city charter, we think the proceedings of the city council must be upheld.
3. It is not necessary, in order to justify an assessment upon property, that it actually abuts upon the sewer, or be at the time connected therewith.
In Beckett v. City of Portland, 53 Or. 169 (99 Pac. 659), it is said:
“The general rule is that, where a municipality has authority to establish assessment districts and assess the cost of constructing sewers on property therein, it is not essential to the validity of an assessment that the property shall abut upon the streets or place where the sewer is laid. The question of benefits is one of fact, and, if it be determined by the proper tribunal that the property is specially benefited by the construction of the sewer, an assessment is proper to the extent of such benefit, whether the property is abutting or contiguous to the improvement or not.
4. Whether this property really was benefited by the improvement is a question of fact, upon which the finding of the city council is conclusive, except under special conditions not existing here.
*465This question, regarding street improvements, has very lately been fully considered by the court in banc in Killingsworth v. City of Portland, 93 Or. 525 (184 Pac. 248).
The judgment of the court below is reversed and the cause dismissed, with costs and disbursements of both courts to the defendant.
Reversed and Dismissed. Rehearing Denied.
McBride, C. J., and Bean and Johns, JJ., concur.